Bboyx.es, 0. J.
1. The alleged newly discovered evidence is cumulative and impeaching in its character, and is not such evidence as would likely produce a different verdict upon another trial of the case. Furthermore, the supporting affidavit, as to the residence, associates, etc., of the newly discovered witness, is defective in that it is silent as to his associates. Civil Code (1910), § 6086; Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175).
2. The verdict was amply authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., eoneur.